08/16/2021


     IN THE SUPREME COURT OF THE STATE OF MONTANA                       Case Number: DA 21-0254



                             No. DA 21-0254

STATE OF MONTANA,

           Plaintiff and Appellee,
     v.

ANDREW ORLANDO BIGLEGGINS,

           Defendant and Appellant.


                                 GRANT


      Pursuant to authority granted under Mont. R. App. P. 26(1), the

Appellant is given an extension of time until September 13, 2021, to

prepare, file, and serve the Appellant’s opening brief.




                                                            Electronically signed by:
                                                               Bowen Greenwood
                                                           Clerk of the Supreme Court
                                                                 August 16 2021